Case 2:21-cr-20164-DML-APP ECF No. 24, PageID.77 Filed 03/09/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,                               Violations:
                                              18 U.S.C. § 922(g)(1)
v.
                                     Case: 2:21−cr−20164
                                     Assigned To : Lawson, David M.
AYMAN SULEIMAN,
                                     Referral Judge: Patti, Anthony P.
     Defendant.                      Assign. Date : 3/9/2021
                                /    Description: INFO USA v. SULEIMAN
                                     (SO)
                           INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                             COUNT ONE
                        18 U.S.C. § 922(g)(1)
               FELON IN POSSESSION OF A FIREARM

     On or about July 30, 2019, in the Eastern District of Michigan, the

defendant, Ayman Suleiman, knowing he had previously been convicted

of at least one crime punishable by imprisonment for a term exceeding

one year, knowingly possessed a firearm, that is, a Smith & Wesson,

9mm, model M&P Shield, semi-automatic pistol, which had previously

traveled in and affected interstate commerce; in violation of 18 U.S.C.

§ 922(g)(1).


                                    1
Case 2:21-cr-20164-DML-APP ECF No. 24, PageID.78 Filed 03/09/21 Page 2 of 2




                    FORFEITURE ALLEGATIONS
                  18 U.S.C. § 924(d), 28 U.S.C. § 2461
                          Criminal Forfeiture

     The allegations contained in Count One of this Information are

hereby incorporated by reference for purposes of alleging forfeiture

pursuant to the provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461.

     As a result of the foregoing violation of 18 U.S.C. § 922(g)(1), as

charged in Count One of this Information, the defendant shall forfeit to

the United States any firearm or ammunition used in any knowing

violation of section 922(g).


SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

Matthew Roth
Chief, Major Crimes Unit

  _________________
 Alyse Wu
 Jeanine Brunson
 Assistant United States Attorneys
 211 W. Fort St., Suite 2001
 Detroit, MI 48226
 (313) 226-9589
 alyse.wu@usdoj.gov

Dated: March 9, 2021


                                    2
